           Case 2:20-cv-01622-RSM-BAT Document 15 Filed 12/29/20 Page 1 of 3




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   IAN PERRY ,

 9                              Plaintiff,                CASE NO. 2:20-cv-01622-RSM-BAT

10           v.                                           ORDER SETTING PRETRIAL
                                                          SCHEDULE
11   STATE OF WASHINGTON, et al.,

12                              Defendants.

13          This case has been referred to the undersigned United States Magistrate Judge for all

14   pretrial proceedings. The Court has reviewed the parties’ Joint Status Report (Dkt. 14) and issues

15   the following pretrial schedule:

16                                      Event                                       Date

17      Deadline for joining additional parties                               January 29, 2021

18      Deadline for amending pleadings                                        April 30, 2021

19      Reports of expert witnesses under FRCP 26(a)(2) due                     May 31, 2021

20      All motions related to discovery must be noted for consideration      August 27, 2021
        no later than
21      Discovery to be completed by                                         September 30, 2021

22      Mediation per CR 39.1(c)(3) held no later than                         October 1, 2021
23



     ORDER SETTING PRETRIAL SCHEDULE -
     1
           Case 2:20-cv-01622-RSM-BAT Document 15 Filed 12/29/20 Page 2 of 3




 1      All dispositive motions must be filed pursuant to CR 7(d)               October 25, 2021

 2
        All Daubert motions must be filed by (same as dispositive)              October 25, 2021
 3

 4
            This order sets firm dates that can be changed only by order of the Court, not by
 5
     agreement of counsel for the parties. The Court will alter these dates only upon good cause
 6
     shown. Failure to complete discovery within the time allowed is not recognized as good cause.
 7
     If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
 8
     holiday, the act or event shall be performed on the next business day.
 9
                                               TRIAL DATE
10
            A trial date will be set by the assigned District Judge, the Honorable Ricardo S. Martinez,
11
     if the case has not been resolved by settlement.
12
                                  DISCOVERY AND COOPERATION
13
            As required by CR 37(a), all discovery matters are to be resolved by agreement if
14
     possible. Counsel are also directed to cooperate in preparing the final pretrial order in the format
15
     required by CR 16.1, except as ordered below.
16
                        FINDINGS OF FACT AND CONCLUSIONS OF LAW
17
            Where appropriate, the parties are encouraged to work together in the creation of
18
     proposed findings of fact and conclusions of law. On or before the deadline for filing proposed
19
     findings and conclusions the parties shall email their proposed findings and conclusions in Word
20
     format to tsuchidaorders@wawd.uscourts.gov.
21
                                            PRIVACY POLICY
22
            Under LCR 5.2(a), parties must redact the following information from documents and
23
     exhibits before they are filed with the Court:

     ORDER SETTING PRETRIAL SCHEDULE -
     2
             Case 2:20-cv-01622-RSM-BAT Document 15 Filed 12/29/20 Page 3 of 3




 1       ∗ Dates of Birth – redact to the year of birth, unless deceased.
         ∗ Names of Minor Children – redact to the initials, unless deceased or currently over the
 2         age of 18.
         ∗ Social Security or Taxpayer ID Numbers – redact in their entirety
 3       ∗ Financial Accounting Information – redact to the last four digits.
         ∗ Passport Numbers and Driver License Numbers – redact in their entirety.
 4
                                    MEDIATION AND SETTLEMENT
 5
             The Court designates this case for mediation under CR 39.1(c) and the parties are
 6
     directed to follow through with the procedures set forth in that rule. If this case settles, Plaintiff’s
 7
     counsel shall notify Andy Quach at (206) 370-8421 or via e-mail at: Andy_Quach@
 8
     wawd.uscourts.gov, as soon as possible. Pursuant to CR11(b), an attorney who fails to give the
 9
     Deputy Clerk prompt notice of settlement may be subject to such discipline as the Court deems
10
     appropriate.
11
             DATED this 29th day of December, 2020.
12

13

14
                                                             A
                                                             BRIAN A. TSUCHIDA
                                                             Chief United States Magistrate Judge
15

16

17

18

19

20

21

22

23



     ORDER SETTING PRETRIAL SCHEDULE -
     3
